Citation Nr: 0723025	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
RO.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center in Washington, DC.  


REMAND

The veteran contends that he has hypertension that is due to 
or aggravated by his service-connected diabetes mellitus.  

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was not done in this case.  

Although the VA sent the veteran a letter in October 2003 
that discussed the evidence needed to substantiate a claim 
for service connection, the letter did not discuss the 
evidence needed to substantiate a claim for secondary 
service connection.  The veteran was not provided notice 
that service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury under 38 C.F.R. § 3.310(a).  
He was not informed of the case, Allen v. Brown, 7 Vet. 
App. 439 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) essentially held that 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above 
the degree of disability existing prior to the 
aggravation.  

Additionally, the veteran was provided some incorrect 
information in a letter from VA.  In a letter sent to the 
veteran on January 15, 2004, VA told the veteran that he 
had been informed earlier in January 2004 that his claim 
for service connection for hypertension had been denied 
and that, in order for VA to reconsider the issue, he 
needed to submit new and material evidence to show that 
the condition was incurred in or aggravated by his active 
military service.  In fact, however, the claim on appeal 
had not been finally denied, and the veteran does not have 
to submit new and material evidence.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

Aside from problems with notification under the VCAA, there 
are substantive issues that need to be resolved prior to 
adjudication of the veteran's claim.  A review of the claims 
file reveals that while there is an October 2003 opinion 
against the claim for service connection, the VA examiner who 
provided that opinion did not have the claims file for review 
in forming an opinion.  Although the examiner noted in 
October 2003 that the veteran's hypertension dated back to 
the early 1980's and predated the veteran's diabetes by 
approximately 10 years, there are no medical records on file 
to support this conclusion.  In fact, the initial post-
service medical evidence is dated in May 1995, which is less 
than nine years earlier.

There may also be outstanding records available that are 
pertinent to the issue at hand.  In this regard, the veteran 
has contended that he was treated for symptoms of diabetes 
prior to the diagnosis of hypertension and that his wife 
noted in February 2004 that a Dr. Tillaro found an elevated 
blood sugar count in the late 1970's.  However, as noted 
above, there are no post-service medical records dated prior 
to May 1995.  An attempt should be made to obtain any 
outstanding records of pertinent treatment.

After any additional records are added to the claims file, VA 
should afford the veteran an examination with the goal of 
obtaining a medical opinion as to the likely etiology of the 
veteran's hypertension, specifically, the likelihood that 
hypertension is in any way related to service or service-
connected diabetes mellitus.  VA has the authority to 
schedule a compensation and pension examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2006), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the nature, severity, or etiology of a disability.  See also 
38 C.F.R. § 3.159 (2006).    

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Specifically, the 
AOJ must take appropriate steps to 
ensure that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence 
that must be provided by the veteran, as 
well as notification of the evidentiary 
requirements for substantiating his 
claim for secondary service connection 
for hypertension.  

2.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
possible diabetes mellitus and/or 
hypertension since service, to include 
Dr. Tillaro.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.

3.  The AOJ should arrange for another VA 
examination of the veteran to determine 
the likely etiology of his hypertension.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  The 
examiner must note in the record that the 
claims file has been reviewed.  Any 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide an opinion 
whether it is at least as likely as not 
that the veteran has hypertension that 
was caused or aggravated by the veteran's 
period of service, or his service-
connected diabetes mellitus.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After completion of all indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

	(CONTINUED ON NEXT PAGE)





No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


